 375318 NLRB No. 39DAVIS ELECTRIC WALLINGFORD CORP.1The Respondent has implicitly excepted to some of the judge'scredibility findings. The Board's established policy is not to overrule
an administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.2All dates are in 1991 unless otherwise indicated.3There were no exceptions to the appropriate unit findings setforth in sec. I,C, of the judge's decision.4There were no exceptions to these findings set forth in sec. II,A,of the judge's decision.5Augustine and Cassarino would later serve as members of theemployees' committee when contract negotiations between the Union
and the Respondent commenced in March 1992.6On either November 18 (Augustine's account) or 20 (Chieppo'saccount), Augustine finally reached Chieppo and told him about the
layoff decision. The judge found it unnecessary to resolve this credi-
bility dispute. We agree.Davis Electric Wallingford Corporation and MerrittExtruder Corporation and United Steelworkersof America, AFL±CIO. Cases 34±CA±5495, 34±CA±5790, 34±CA±5796, 34±CA±5811, 34±CA±
5831-1,August 16, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn December 21, 1993, Administrative Law JudgeHarold Bernard Jr. issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions, as explained below, and to adopt the rec-
ommended Order.1. The judge found that the Respondent, Davis Elec-tric Wallingford Corporation (Davis) and Merritt Ex-
truder Corporation (Merritt), constitute a single em-
ployer. He also found that the Respondent violated
Section 8(a)(1), (3), and (5) by removing and reassign-
ing engineering unit work in February and June 1992.He further found that the Respondent violated Section
8(a)(1) and (5) of the Act by laying off engineering
employees on November 20, 1991, subcontracting pro-
duction and maintenance unit work commencing June
1992, and refusing to furnish information requested by
the Union in August 1992. We adopt these findings,
but with regard to the violation involving the Novem-
ber 20 mass layoff we provide further explanation of
our finding that the Union did not waive its right to
bargain over the layoff.The Respondent is engaged in the manufacture andsale of extrusion machinery for customers in the wire
and cable industry at a plant located in Wallingford,
Connecticut. Alexander Guthrie is the chief executive
officer, the president, a director, and a shareholder of
both Davis and Merritt. Since 1970, the production and
maintenance employees of the Respondent have been
represented by the United Steelworkers of America,
AFL±CIO. In 1991,2the Union organized the Re-spondent's engineering employees and became theirexclusive representative on October 7.3James F.Chieppo, the Union's subdistrict director, is respon-
sible for representing the employees in both units and
conducting contract negotiations with the Respondent
for each unit. Through statements by Guthrie, the Re-
spondent violated Section 8(a)(1) of the Act when he
disparaged the effectiveness of Chieppo as the employ-
ees' representative and when he also solicited employ-
ees to overrule and replace Chieppo as their represent-
ative.4On November 13 or 14, Tom Oravits, the Respond-ent's engineering vice president, announced to the
Davis engineering employees that they would be laid
off effective November 20, which was the day before
Thanksgiving. Among the unit employees present were
Robert Augustine and Vinnie Cassarino, who had beenactive leaders in the Union's recent 1991 organizing
campaign.5Oravits told the assembled employees thatthe reason for the impending layoff was a lack of
work. Upon hearing this announcement, Augustine
considered the layoff to be ``a decision cast in stone
already'' and felt that he ``didn't have a choice.''The Respondent never notified Chieppo about thescheduled layoff before Oravits' statement to the em-
ployees that day or before Guthrie's decision was actu-
ally implemented on November 20. Rather, on either
November 18 or 20,6Chieppo heard about the impend-ing layoff from Augustine who had unsuccessfully
tried to contact him earlier. The Respondent gave no
explanation why it did not tell, or could not have told,
Chieppo prior to Oravits' direct announcement to the
employees. Based on this lack of explanation, we draw
the reasonable inference that the Respondent's failure
to contact Chieppo was but another example of its ani-
mosity towards the engineering employees' chosen
bargaining representative.Before Oravits' announcement, Guthrie had decidedto lay off, en masse, the Davis engineering employees,
an action unprecedented in that department. Guthrie
testified that he reached his decision after reviewing
company records which purportedly show a lack of
work for the engineering employees and a very bad
economic situation for the Respondent during that pe-
riod. The judge, however, found that the company
records, which had been relied on by Guthrie and were 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7We agree with the judge that the record shows that engineeringunit work was available during the layoff period.8Cf. Owens-Corning Fiberglas, 282 NLRB 609 fn. 1 (1987). Inthat case, the Board held that the gravamen of the employer's of-
fense was not that it had worked out a plan for a change in working
conditions before announcing to the union its intention to implement
that plan on a particular date, but rather the management officials'
announcement to the union indicating that nothing could be done
about the plan.9In WPIX, Inc., 299 NLRB 525 fn. 4 (1990), the Board majorityfound that the employer had not presented the union with a fait
accompli in announcing the change in the mileage reimbursement
rate for employees. However, in that case, unlike the instant situa-
tion, there was no evidence of union animosity to suggest that the
employer ``was firmly committed to implementing the change re-
gardless of the Union's desire to bargain over this issue.'' Id.We also find Medicenter, Mid-South Hospital, 221 NLRB 670(1975), and YHA, Inc. v. NLRB, 2 F.3d 168 (6th Cir. 1993), denyingenf. to 307 NLRB 782 (1982), which are cited by the Respondent
in support of its waiver defense, to be distinguishable from the in-
stant case. In Medicenter, no violation of the Act was found because,inter alia, the company official there, unlike Guthrie here, did not
finalize his decision to institute the change in company policy until
after his meetings and discussions about the change with the union
business agent. Likewise, in YHA, unlike here, there was union in-volvement before the change in company policy became a final deci-
sion. In fact, according to the court's view of the evidence in YHA,the employer had told the union president about the policy change
on several occasions, yet the union waited until the last minute to
submit its bargaining request.10See Gratiot Community Hospital, 51 F.3d 1255 (6th Cir. 1995),enfg., in relevant part, 312 NLRB 1075 (1993). In affirming the
Board's decision, the court found no waiver of the union's right to
bargain over the change in the scrub uniform policy for nurses be-
cause the Hospital's communications left the union ``with the im-
pression that the Hospital was not willing to enter into good-faith
bargaining.'' Id.11251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989 (1982).12222 NLRB 1068 (1976).put into evidence by the Respondent, failed to supportany lack of work orders.7The judge found that the Union did not clearly andunmistakably waive its right to bargain over the No-
vember 20 layoff because it had been confronted with
a fait accompli and was thus denied a reasonable op-
portunity to bargain. In its exceptions, the Respondent
argues, inter alia, that it satisfied its statutory obliga-
tion to notify the Union either when Augustine and
Cassarino, two active union leaders, heard Oravits'
layoff announcement on November 13 or 14 or whenChieppo subsequently heard about the layoff from Au-
gustine 1 or 2 days before the layoff occurred. We find
it unnecessary to decide whether notice was sufficient
in either instance because we agree, for the reasons
below, that Oravits' announcement on November 13 or
14 was an announcement of a final and unqualified de-
cision by the Respondent.First, the uncontroverted evidence reveals thatOravits announced the layoff decision in definite terms
with a specific date assigned and a specific reason at-
tached. Oravits never testified that he was at all ten-
tative about the layoff in his communication to the em-
ployees that day. In fact, we note from Oravits' own
testimony that he never viewed the layoff decision by
his boss, the chief company official, as only a possible
plan under consideration by the Respondent. Therefore,
for Oravits' announcement to have expressed or inti-
mated a contrary view would not have made sense.
This is borne out by Augustine's credited description
of Oravits' layoff announcement as ``cast in stone''
and one that left Augustine with no choice.8Second, according to Guthrie's testimony, the wholelayoff matter was an inescapable conclusion and he
was forced to take such drastic action because the Re-
spondent was faced with a dire economic situation in
that no work orders were available for Davis engineer-
ing employees. The judge found that this was not true.
In this regard, he noted the uncontroverted testimony
by Cassarino that substantial unit work was performed
during the layoff period. In addition, the judge ob-
served key deficiencies in the company records relied
on by Guthrie. In this context, and in light of the other
instances of unlawful conduct by the Respondent de-
signed to undermine the engineering employees' recent
union organizing and their chosen representative, we
find that Oravits' direct communication to the employ-
ees carried the following dual message: the Respond-ent had no intention of changing its mind about thelayoff and the Union would have no effective role to
play in this predetermined action against the engineer-
ing employees.9Thus, we find that the Respondent hadno intention to enter into good-faith bargaining over
the November 20 layoff and any request by the Union
would have been futile.10Therefore, we adopt thejudge's conclusion that the Respondent unilaterally laid
off its engineering unit employees in violation of Sec-
tion 8(a)(5) and (1) of the Act.2. We further agree with the judge's conclusion thatthe Respondent constructively discharged Robert Au-
gustine on August 11, 1992, in violation of Section
8(a)(1) and (3) of the Act. However, we wish to clarify
his legal analysis. He simply applied a Wright Linetest.11However, as noted, the allegation is that Augus-tine was constructively discharged. The test for such
cases is set forth in Crystal Princeton Refining Co.,12[t]here are two elements which must be proven toestablish a ``constructive discharge.'' First, the
burdens imposed upon the employee must cause,
and be intended to cause, a change in his working
conditions so difficult or unpleasant as to force
him to resign. Second, it must be shown that
those burdens were imposed because of the em-ployee's union activities.The Wright Line test applies to the second element ofCrystal Princeton. In Augustine's situation, we find 377DAVIS ELECTRIC WALLINGFORD CORP.13Augustine had never before been laid off during his employmentwith Davis.14On July 20, 1992, Augustine started working for Hall Industries.15See La Favorita, Inc., 306 NLRB 203 (1992).that the General Counsel met his burden and provedboth elements for establishing a constructive discharge.On November 20, 1984, Robert Augustine beganworking as a design draftsman in the Davis engineer-
ing department. At all material times, Augustine's
work performance has been satisfactory or better.In 1991, Augustine initiated and was primarily re-sponsible for the Union's campaign to organize the en-
gineering employees. As previously indicated, this
campaign culminated on October 7, 1991, when the
Union was certified as the exclusive representative of
the engineering employees. Thereafter, Augustine be-
came unit chairperson and served on the employeecommittee for the contract negotiations between the
Union and Davis.The judge found that the Respondent was aware ofAugustine's prounion activities and that it had dem-
onstrated considerable antiunion animus throughout
this period. He further found that the ``Respondent en-
gaged in numerous acts against Augustine which
foreseeably created intolerable working conditions and
forced him to quit.'' These acts referred to by the
judge can be summarized as follows: unlawfully laying
off the engineering unit employees, including Augus-
tine, on November 20, 1991;13subjecting Augustine togreater pressure to work harder and more closely ob-
serving him after his return to work from layoff on
January 6, 1992; moving Augustine's usual work sta-
tion closer to the engineering vice president's office to
prevent Augustine from speaking with any employee;
subjecting Augustine to a steady succession of short-
term layoffs and recalls; failing to notify Augustine not
to return to work on May 4, 1992, when the Respond-
ent knew, in advance, that work would not be available
for him that day; and laying him off on June 9, 1992,
in the midst of an unfinished work project.Against this backdrop, the judge examined theevents of mid-August 1992. On August 8, Tom
Oravits, the Respondent's engineering vice president,
left a message on Augustine's answering machine
about having ``something for [him] to do'' without
giving any specifics. Three days later, Alexander Guth-
rie, the Respondent's president, called Augustine while
he was at work at Hall Industries.14Guthrie asked Al-exander to write a letter of resignation. Augustine re-
fused to do so. He pointed out to Guthrie that he had
not resigned, but had been laid off. Augustine testified
that Guthrie then pressed him about returning on Au-
gust 17, 1992, and he told Guthrie that ``he didn't
think so'' and would call his Supervisor David Pepe
to pick up his things. According to Augustine, he re-plied in this fashion to quickly conclude the call withGuthrie because a Hall supervisor was present nearby.That afternoon, Augustine went to the Respondent'sfacility. He spoke with Pepe to try to get information
about the specific project for which he was being
asked to return to work on August 17. Augustine
credibly testified that he was concerned that this recall
would be for another short-term project and told Pepe
that ``he had a family to worry about, financial respon-
sibilities and couldn't afford to be bounced back and
forth like a yo-yo on a psychological roller coaster the
company was putting him through, that he needed a
steady job and couldn't deal with the bull-shit.'' The
judge found that instead of ``offering plausible reasons
for [the] Respondent's conduct towards Augustine,
Pepe agreed with Augustine saying it was a lousy way
to live, adding he had no control over the situation.''In these circumstances, we find that Augustine didnot voluntarily quit his employment. Rather, the ac-tions taken against Augustine, beginning November 20,
1991 through August 11, 1992, caused, or were in-
tended to cause, a change in his working conditions so
difficult or unpleasant as to force him to resign and
were imposed on him because of his union activities.15We note that on August 11 Augustine was never given
any assurance of job security or stability by Guthrie
and that Pepe's reaction to Augustine's inquiry about
his return to work confirmed Augustine's worst fears
of future mistreatment by the Respondent. Accord-
ingly, we conclude that Augustine was constructively
discharged in violation of Section 8(a)(1) and (3) of
the Act.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Davis Electric Wallingford
Corporation and Merritt Extruder Corporation, Wal-
lingford, Connecticut, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.William E. O'Connor, Esq., for the General Counsel.Brian Clemow, Esq., of Hartford, Connecticut, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASEHAROLDBERNARDJR., Administrative Law Judge. I heardthe cases in Hartford, Connecticut, on April 26 through 30,
1993, following charges filed December 1991, and in Au-
gust, September, and November 1992 by the Union leading
to this consolidated complaint dated February 25, 1993,
against the Employer (the Respondent). The consolidated 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The consolidated complaint entered in the formal exhibit file as(G.C. Exh. 1aa) fails to identify the first complaint against Respond-
ent in Case 34±CA±5495, entered in the formal exhibit file as (G.C.
Exh. 1c), nor does it contain the allegation in said earlier complaint
that Respondent unilaterally laid off engineering employees in viola-
tion of Sec. 8(a)(5) of the Act. However, the Regional Director
issued a separately appearing order consolidating Case 34±CA±5495
with the cases identified in the consolidated complaint in the interim
between the issuance of the two complaints, although in a further
error, the body in said interim order inadvertently refers to ``34±CA±
5497.'' (G.C. Exh. 1z.) The formal papers containing the documents
had earlier been served on the parties, and were shown to the parties
again for their approval before the hearing began. The allegation was
fully litigated at the trial, and it was specifically addressed by the
parties' briefs without objection over the errors. Manifestly, the par-
ties had notice that the complaint allegation in 34±CA±5495 would
be heard before me and the above inadvertencies did not deny Re-
spondent an opportunity to prepare for trial or in any way impair
a full hearing on the merits nor has any such objection based on a
contrary view been made.complaint1alleges that Davis Electric Wallingford Corpora-tion (Davis) and Merritt Extruder Corporation (Merritt) con-
stitute a single employer, and that said Respondent unilater-
ally laid off engineering department employees on November
20, 1991, threatened employees in production and mainte-
nance with unspecified reprisals due to union activities, dis-
paraged union representatives to employees, and solicited
employees to replace them, deprived engineering department
employees of work because of union activities and without
notice to the Union, discharged Robert Augustine due to his
union activities, unilaterally subcontracted production and
maintenance work without notice to the Union, and refused
the Union's requests for information relevant to the Union's
representational duties thereby violating Section 8(a)(1), (3),
and (5) of the Act.Based on the entire record including briefs filed by coun-sel for the General Counsel (General Counsel) and Respond-
ent as well as considering the witnesses' demeanor on the
stand, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent makes and sells extrusion machinery for cus-tomers in the wire and cable industry at its plant located in
Wallingford, Connecticut. Respondent admits in its answer to
the complaint in Case 34±CA±5495 (G.C. Exh. 1e) that
Davis Electric Wallingford Corporation annually purchases
goods valued in excess of $50,000 directly from suppliers lo-
cated outside Connecticut, and in its answer to the consoli-
dated complaint (G.C. Exh. 1dd) that Merritt Extruder Cor-
poration annually sells products valued in excess of $50,000
directly to customers located outside Connecticut as well as
annually purchasing products valued in excess of $50,000 di-
rectly from suppliers located outside Connecticut. Based on
this, I find that Respondent, hereinbelow found to be a single
employer comprising both the Davis and Merritt companies,
is an employer engaged in interstate commerce as defined in
the Act. As further admitted, I find the Union is a labor or-
ganization as defined in the Act.A. Davis and Merritt as a Single EmployerDavis in its present corporate form began operations in1987 manufacturing machinery and components for cus-
tomers in the wire and cable industry, and was formed by
Lucien Yokana, its chairman and president who had pur-
chased the assets of another like company on his own and
who later, on July 25, 1989, appointed his son, Alexander
Guthrie, president. Guthrie became and remains the principal
hands-on driving force in all phases of operations, and, in
March 1991, he was able to double a credit line to do so and
formed Merritt and the two companies collaborated to con-
tinue designing and manufacturing, in one form or type or
another extruder, a machine which melts and pumps molten
plastic or other forms against a head pressure to form an end
shape and is designed to work in conjunction with other ma-
chines. Merritt is located in the same facility with Davis, and
Guthrie is also Merritt's president as well as chief executive
officer. His father, Lucien Yokana, the original founder of
Davis, is chairman of both companies' boards of directors
and four out of five directors in both companies are the
same: Guthrie, Lucien Yokana, Lucien Yokana Jr., and
Charles Joffin. The record shows that both companies are
privately owned and, although Guthrie testified that there
was no single controlling shareholder, it is clear that Guthrie
and other family members including his father, Lucien
Yokana, and brother, Lucien Yokana Jr., hold significant
ownership interests in both Davis and Merritt. The only other
Merritt shareholders identified in the record are: Vice Presi-
dent in Engineering Tom Oravits with a 13-percent interest,
Manager for Electrical Engineering Ed Shannon, and Vice
President in Sales Mike Perrigo, employees of a Lucien
Yokana-purchased predecessor company to Davis, each of
whom held a 2- to 3-percent interest, which they lost upon
resignation pursuant to a covenant in their employment
terms. Another family member, Andre Yokana, is vice presi-
dent of finance for both companies. I consider all the fore-
going, particularly the family member's extensive powerful
roles, to be considerable and highly significant evidence of
a common ownership or financial control over both compa-
nies.Guthrie appointed three former managers from an earlierpredecessor-like corporation of Davis to supervise Merritt
operations: On May 15, 1991, he appointed Tom Oravits vice
president of engineering for Davis, in addition to such post
for Merritt, Ed Shannon as manager for electrical engineering
in Davis in addition to such post in Merritt, and notified em-
ployees that David Pepe head of Davis electrical mechanical
engineering would report directly to Oravits, and that Bob
Banker would report to Ed Shannon as supervisor electrical
design for Davis, all of which reflected a pattern of nearly
identical common management and supervision over the two
companies. He also ordered that Frank Ryszczyk, field super-
visor, would report directly to Oravits. (G.C. Exh. 23.)The integration in operations between the companies ismanifested by Guthrie in an interview with an industry jour-
nal in March 1991 where he said, ``by virtue of the forma-
tion of Merritt Extruder Corp., Davis Electric becomes capa-
ble of furnishing complete systems to the wire and cable andfiber optic industries, bringing to them important innovations
in extruder design which will be incorporated in the Merritt
product line. This action will broaden the in-house tech-
nology base and significantly strengthen Davis Electric's 379DAVIS ELECTRIC WALLINGFORD CORP.market position.'' (G.C. Exh. 29.) He testified to this purposeand its being furthered by creation of Merritt while on the
stand. In a company brochure highlighting Merritt's facilities
and management personnel, the production floor pictures ad-
mittedly show the Davis facility. (G.C. Exh. 31.) Another
Merritt advertising brochure describes in glowing terms its
production facilities,A well-equipped 30,000 square foot plant is home toMerritt Extruder. Production consists of inventory
scheduling, control, precision machining, assembly,
panel fabrication, systems integration and quality con-
trol slash [sic] testing operations. A close-knit team ef-
fort across all departments provides our customers with
equipment that is not only of superior design, but man-
ufactured to the highest standards. All Merritt equip-
ment is tested prior to shipment. [G.C. Exh. 32.]Guthrie confirmed on the stand that the functions referred toin this paragraph refer in part to the work done by Davis
production and maintenance employees in the plant areas
used by both companies. Still another advertising brochure
contains representations of a Merritt/Davis machine and con-
cludes with identification of the two firms as one company,
which contents Guthrie described as accurate advertising.
The ad directs the reader to contact Davis Electric for more
information. (G.C. Exh. 34.)Numerous functions are performed for both companies bythe same individuals in addition to the supervisors and man-
agers identified above, and these individuals are carried on
the Davis payroll. Guthrie identified the employees as the re-
ceptionist, accounting manager, purchasing head, senior
buyer, and regular purchasing employee, accountant for re-
ceivables and payables, stockroom clerk, engineering clerk,
service manager, and Vice President Ted Palma. In addition
Davis sales employees have sold Merritt extruders to their
customers.Further, Robert Augustine, a Davis design draftsman, testi-fied he spent 50 percent of his time in the spring and sum-
mer 1991 performing Merritt design work under the super-
vision of Davis/Merritt Vice President of Engineering Tom
Oravits. When performing Davis work he was supervised by
both Davis Supervisors David Pepe and on occasion Oravits.
Employees Robert Banker, Vincent Cassarino, Walter
Bergonzi, shipping clerk Pat Donato, and William Kolendo,
testified without contradiction to performing both so-called
Davis and Merritt work on the same premises. Bergonzi, a
leadman in mechanics for 8 years testified to dealing with
both Pepe and Oravits, and Davis draftsmen who were out
on the production floor to see how production and assembly
were going, that he tracked down parts, did layout work,
drilling, worked on assembly of machines in the Davis shop
floor, and spoke with Oravits regarding Merritt extruders as
a regular aspect to his duties. Kolendo worked as a Davis de-
sign engineer and after Merritt's formation designed parts or
sections of the extruders for Merritt during hundreds of hours
under Oravits' and Pepe's supervision, afterwards filling out
a Davis timesheet. Cassarino as well described common su-
pervision by Pepe and Oravits, the latter supervising him on
both Davis and Merritt assignments. Coleen Darmofalski, en-
gineering clerk assembles manuals, bills, materials, and
drawings for engineering, including Davis and Merritt work,and is on the Davis payroll, and Service Manager FrankRyszczyk works for both companies and is also carried on
the Davis payroll.Guthrie, ``In the interest of all Davis Electric/Merritt Ex-truder employees ... declared a no smoking policy.'' by

memo to all employees on May 15, 1991. (G.C. Exh. 25.)
On February 6, 1992 Guthrie informed all employees by
memorandum that,Davis Electric and Merritt Extruder will observe thePresident's day holiday on Monday February 17, 1992
and therefore, all Offices, Shop and Engineering facili-
ties will be closed. [His initials.] [G.C. Exh. 27.]Further exercising his authority and control in setting termsand conditions of employment for employees in both compa-
nies, Guthrie issued a memorandum under Davis Electric
Merritt Extruder Corporation letterhead to ``all employees''
establishing a companywide sexual harassment policy. The
memorandum identifies Davis Electric/Merritt Extruder as
``an equal opportunity employer. '' It further informs em-
ployees that ``employment decisions at Davis Electric/Merritt
Extruder are made on the basis of the employee's qualifica-
tions, merit and the needs of the company.'' (Emphasisadded.) Guthrie names himself and Oravits as responsible for
receiving employee reports. (G.C. Exh. 28.) Guthrie and
Oravits set rates of pay and benefits for Merritt employees.
Guthrie is also chief spokesperson for Davis and sets the
working conditions for Davis employees; it was Guthrie who
decided to lay off engineering employees in November 1991
and who made subcontracting decisions addressed by the
complaint herein.Guthrie testified that the Company has no internal ac-counting procedure to distinguish between the hours employ-
ees he termed overhead employees, such as Pat Donato, per-
form work for Davis as contrasted with the hours they spend
working for Merritt. Donato works as shipping and receiving
clerk with 19 years at this Davis position wherein he ships
parts, machines, prepares bills of lading, packing slips, re-
ceives parts, and maintains inventory for both Davis and
Merritt. He handles the work about the same for each com-
pany but his hours doing work for Merritt are not distin-
guished from the hours he works for Davis. While Guthrie
alleged that some employees in such situations keep a sepa-
rate record, it is undenied that even such employees are paid
on a single Davis Electric paycheck. More significantly,
Guthrie admitted that although Merritt made up 50 percent
of the business for the enterprise last year and that Davis
``charges'' Merritt for the cost of production work performed
by Davis, no payments change hand between the companies
throughout the year or at the yearend so-called ``balancing,''
Merritt remaining in an ``outstanding debt position.'' He also
admitted that Merritt pays no rent to occupy the plant facili-
ties, Davis alone making such payments. Equally telling is
Guthrie's clear testimony that when Davis does work for
Merritt manufacturing a machine it only charges Merritt for
its costs and not for profit.B. AnalysisWhether or not Davis and Merritt constitute a single em-ployer is a question governed by well-settled law, which re-
quires a finding that the firms be part of a single-integrated 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
enterprise, which may be indicated where there is an inter-relation of operations, common management, centralized con-
trol of labor relations, and common ownership or financial
control. Radio Union Local 1264 v. Broadcast Service, 380U.S. 255 (1965); Wisconsin Education Assn., 292 NLRB702, 711 (1992). The Board has also noted that:In finding that a single-employer relationship exists, notone of these factors is controlling, and the presence of
all four factors is not necessary. The single-employer
relationship has also been characterized as an absence
of an ``arm's length relationship found among
unintegrated companies.'' Operating Engineers Local627 v. NLRB, 518 F.2d 1040, 1045-1046 (D.C. Cir.1975), affd. on this issue sub nom. South Prairie Con-struction Co. v. Operating Engineers Local 267, 425U.S. 800 (1976). Ultimately, in finding that a single-
employer relationship exists, all the circumstancespresent in each case must be considered. [Iron WorkersLocal 15, 306 NLRB 309, 310±311 (1992).]The record before me shows clearly a functional integrationevidenced by sharing common location, receptionist, sharing
of production and maintenance employees, equipment and
engineering personnel, sharing the parts, shipping, receiving,
and purchasing department personnel and employees, sharing
the accounting department employees and office clerical em-
ployees, and the service manager. The firms in short share
employees and other resources in support of the business ob-
jective, including public relations resources. There is com-
mon management and control exercised over Davis and Mer-
ritt daily operations from top to bottom evidenced by the ap-
pointments made by Guthrie and credited employee testi-
mony described above. The control of both firms' labor rela-
tions resides in and is regularly exercised by Guthrie, chief
company spokesman, examples of which are described above
and which are replete in the record. The direction of both
firms is under a common-majority-ruled board of directors
and the companies are owned to a significant extent by the
family members and associates. As described in detail above,
the companies' public relations efforts involve holding out to
the public that the two firms operate as one and in commu-
nications simply addressed to ``all employees'' at the facility
changes in various policies affecting employees are rep-
resented as being generated by ``the Company.'' The abun-
dant proof that the two firms are manifestly not engaged in
arm's-length dealing with one another is conclusively shown
by the lack of any payments inter se the companies, Merritt
occupying an unproven continuous ``debt'' position at Davis'
expense all the while also enjoying free rent and
unmonitored, unbilled services of Davis employees and
Davis not billing Merritt enough for a profit to Davis for the
latter's manufactured machinery orders. Based on all the cir-
cumstances I find that the two companies constitute a single
employer. Thornton Heating Service, 294 NLRB 304 (1989);Blumenfeld Theaters Circuit, 240 NLRB 206 (1979), andcases cited above.C. The Appropriate UnitIt has been noted before that a single employer findingdoes not dispose of a unit issue because,[A] determination that two affiliated firms constitute asingle employer ``does not necessarily establish that an
employer wide unit is appropriate, as the factors which
are relevant in identifying the breadth of an employer's
operation are not conclusively determinative of the
scope of an appropriate unit.''Thornton Heating Service., supra at 310, citing South PrairieConstruction Co. v. Operating Engineers Local 627, 425U.S. 800, 805 (1976). Respondent admits in its answer that
the employees of Davis constitute separate appropriate pro-
duction and maintenance, and engineering employee units as
alleged in the complaint but contends that such fact does not
impose legal responsibility for the complaint-alleged unlaw-
ful acts upon the companies derivatively inter se as the two
constituted separate legal entities. Counsel accordingly filed
no reply answer to the complaint allegation regarding appro-
priate unit on Merritt's behalf relying instead on its argument
against a single employer finding alone as to such issue,
which therefore needs to be addressed.The complaint alleges that:All production and maintenance employees employedby Respondents at the Wallingford, Connecticut facility,
excluding all office clerical employees, salesmen, pro-
fessional employees, engineers, designers, draftsmen,
plant manager, foremen and assistant foremen, guards
and supervisors as defined in the Act,and,All full-time and regular part-time drafters, drafter/designers and engineering clerks employed by Respond-
ents at the Wallingford, Connecticut location, excluding
all office clerical employees, and all professional em-
ployees, guards and supervisors as defined in the Act,
and all other employees,constitute separate units appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of the
Act for the two groups, the production and maintenance em-
ployees, and the described engineering employee employed
by the single employer.The Board certified the Union as the collective-bargainingrepresentative for the production and maintenance employ-
ees' unit on September 17, 1970, and certified the Union as
such representative for the employees in the engineering unit
described above on October 7, 1991, in a separate unit.Respondent's employees are regularly used interchange-ably to perform work common to their units for Davis or
Merritt denoted purposes daily, to perform support functions
in parts, shipping and receiving, and driving. Davis produc-
tion and maintenance employees and engineering employees
do the same work related to their job category for both com-
panies in the same plant facility where all unit employees
come into regular contact daily. Davis and Merritt engineer-
ing employees possess and exercise similar skills and work
under direct or overlapping common daily immediate and
overall supervisory and managerial control. There is a single
common source of control over labor relations policy in
Guthrie who sets employment benefits and working condi-
tions for all Davis/Merritt employees. I find that the single
employer's employees share in a close community of em- 381DAVIS ELECTRIC WALLINGFORD CORP.ployment interests generally such that they can appropriatelybe combined in the existing established separate production-
maintenance and engineering units applicable to them and
that such resulting single employerwide units are appropriate
units for collective bargaining within the meaning of Section
9(b) of the Act, as alleged in the complaint.II. UNFAIRLABORPRACTICES
The complaint in Case 34±CA±5495 marked as GeneralCounsel's Exhibit 1c in the formal exhibit file and addressed
in footnote 1 above, alleges that Respondent laid off Robert
Augustine, Vincent Cassarino, Coleen Darmofalski, Robert
Banker and William Kolendo, engineering unit employees,
on November 30, 1991, without notice to the Union and
without affording the Union an opportunity to bargain re-
garding such action thereby violating Section 8(a)(5) and (1)
of the Act. The Board certified the Union as engineering unit
employees' collective-bargaining representative on October 7,
1991, following an earlier Board-conducted election. Re-
spondent therefore owed a duty to the Union to notify it be-
forehand concerning this action and to accord it an oppor-
tunity to bargain given the action's effect on the unit em-
ployees' terms and conditions of employment and the fact
that such layoffs are mandatory subjects of bargaining. AdairStandish Corp., 292 NLRB 890 fn. 2 (1989), citing LapeerFoundry & Machine, 289 NLRB 952 (1988).Respondent admits it laid off the engineering unit employ-ees, citing a lack of orders as the reason, but argues that the
Union waived its right to bargain over the layoffs by failing
to make a timely request to do so.Respondent's engineering vice president, Tom Oravits, tes-tified he informed employees on the Thursday or Friday be-
fore Thanksgiving which would be November 13 or 14,
about the decision by Guthrie to lay them off effective No-
vember 20, 1991. He recalled that among the engineering
employees present were two who were ``primary movers in
the organizing movement,'' Robert Augustine and Vinnie
Cassarino, members of the employees' negotiating commit-tee. Augustine recalls that Oravits made the announcement in
midafternoon on the Friday before Thanksgiving and that
there were 3 working days left before the layoff. Employee
Vincent Cassarino corroborates Augustine. Augustine tried,
but was unable to reach Union Representative Jim Chieppo
with the news until the following week. For his part,
Chieppo testified, as is undenied, that he was not notified by
Davis Electric at all concerning the decision or action taken
to lay off employees. He recalled he learned of it for the first
time on November 20, 1991, when Augustine told him he
had been laid off. Contrary to Respondent's assertion on
brief, neither Augustine or Chieppo testified that Chieppo
learned about Respondent's decision on the day of its an-
nouncement to employees, as Augustine clearly testified he
could not get through to Chieppo, who services 25 local
unions, that day and under both Augustine's and Chieppo's
accounts, it was not until the following week that he did
learnÐunder Augustine's account on Monday, and under
Chieppo's recollection on November 20. Asked whether he
asked the Company to bargain about it, Augustine replied he
believed it was a decision cast in stone already and that he
didn't believe he had a choice to do so. Respondent report-
edly returned the engineering unit employees to work on Jan-
uary 6, 1992, and I note the undenied account by engineeringemployee Vincent Cassarino that in the interim between thelayoff and recall he observed on his return and memorialized
in (G.C. Exh. 38) the substantial unit work performed by Re-
spondent's Supervisor Dave Pepe, which included finishing
some of Cassarino's work. I note further the admitted fact
that Respondent's records in support of the decision to im-
plement the layoff fail to support any lack of orders, and that
they omit any mention of the orders then pending at Merritt,
for which company the Davis engineering unit employeeswere commonly used. (R. Exh. 7.)Respondent's argument that the Union waived its right tobargain over its action is unimpressive, whether Chieppo
learned 1 or 2 days before the layoff, or on November 20
after its implementation. The fact is the Union, on either
date, confronted an already made decision, a fait accompli,
and was thus denied a reasonable opportunity to bargain. The
fact that Respondent informed employees concerning its de-
cision, which was to be implicated shortly afterward, and
among them Augustine, a unit spokesperson, does not satisfy
the duty to inform the Union itself. The wisdom behind this
principle being illustrated by the fact that Augustine could
not get to Chieppo with the information concerning a matter
extremely vital to employees promptly, so that a chance to
alleviate or change the course taken by Respondent through
mutually beneficial negotiations on the subject was lost. Re-
spondent owed a duty under law to communicate notice of
the forthcoming layoff to the employees' statutory bargaining
representative such that it would accord an opportunity for
bargaining between the parties, not to merely announce a fait
accompli to the employees themselves. This is an important
concept based upon the belief that the parties may success-
fully address the employer's decision and either find a better
course of action, adjust matters so that the impact on em-
ployees is lessened or the need for any action removed, or
at least the deleterious effect on employees arising from the
action be alienated by compromise of one sort or another so
that collective bargaining is fostered and industrial relations
stability made more secure. The importance in reaching such
goal manifestly requires a notice by Respondent made to the
Union in both an appropriate manner and at an appropriate
time to accord the Union a reasonable opportunity to bargain.
This requires more than that the Union learn about matters
virtually via the grapevine. Respondent chose to reach its de-
cision and communicate it to employees without commu-
nicating any notice to the Union, and presented it to employ-
ees as a fait accompli only shortly before the layoffs. The
only way the Union learned about the action was because
one of the employees told by Respondent's engineering vice
president about the decision happened to be a unit spokes-
person. Such circuitous secondhand word of mouth indirectly
informing Chieppo about the layoffs does in no way rise to
the status of the legal notice to which the employees' bar-
gaining representative is entitled, for the important objectives
behind the Respondent's duty to give notice to the Union are
simply not well enough served by so haphazard and unreli-
able a means. The utility in notifying the Union directly
clearly outweighs the slight burden on Respondent in attend-
ing to so simple a task. Furthermore, even when the Union
did learn about the layoffs, whether it was 2 days before the
action laying off the employees or the same day employees
were laid off, Respondent confronted the Union with a fait
accompli thereby denying the Union a reasonable opportunity 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
to bargain. I find in all the circumstances described that theUnion did not clearly and unmistakably waive its right to
bargain over the layoffs and that Respondent unilaterally laid
off its engineering unit employees in violation of Section
8(a)(5) and (1) of the Act. Ciba-Geigy Pharmaceuticals Divi-sion, 264 NLRB 1013, 1017 (1982); Holmes & Narver, 309NLRB 146 (1992), and cases cited above. I further conclude
that, as a remedy for the unlawful layoffs, a make-whole
order is required. Flex Products, 278 NLRB 417 (1986). Atthe hearing counsel for Respondent argued against imposing
responsibility on Merritt for the layoff of the engineering unit
employees, noting that when the Union filed its representa-
tion petition on August 19, 1991, it named only Davis and
made no mention of Merritt. Respondent notified the Union
by letter on February 22, 1991, that a new company was
being formed to produce extruders, and by March 4, 1991,
this was done. The Union asked for information concerning
the new company prior to filing the representation petition
but Respondent replied on March 19, 1991 it didn't believe
the requested material was relevant. (G.C. Exh. 9.) Since
Chieppo learned from the local union president that nothing
further seemed to be happening regarding other employees
coming to the plant to staff Merritt he considered its creation
just another in a series of five ``new'' paper entities which
came and went in the past and made no further response. He
testified credibly and without denial that when the Union
filed the representation petition for the engineering employ-
ees unit at Davis, there were no engineering drafting employ-
ees being employed there by Merritt. I find no merit in Re-
spondent's position. The petition or stipulation for an elec-
tion resulting therefrom ``should only be construed as limit-
ing the Union's and employees rights in the representation
case vis-a-vis. '' the Respondent, and does not preclude ``the
enforcement of rights guaranteed to employees and the
Union under the Act.'' Robert G. Andrew, Inc., 300 NLRB444, 454 (1990). It is also clear here that by filing the peti-
tion, which names Davis Electric as employer, the Union was
not agreeing that Davis was the only employer. Accordingly,
the Union never waived its rights against Merritt and it is ap-
propriate for responsibility to be placed on it as a single em-
ployer with Davis.A. Respondent's Threats and WarningsThe complaint alleges that Respondent, acting throughGuthrie, threatened employees in the P & M unit with un-
specified reprisals because of the union representative's ac-
tivities on behalf of the engineering unit, and because the
Union filed unfair labor practices with the Board. It further
alleges that Guthrie disparaged the effectiveness of union
representatives and solicited employees in the P & M unit to
replace their union representatives.On August 27, 1992, while discussing a grievance withRespondent's vice president, Tom Oravits, the unit chairman
for the production and maintenance unit, Walter Bergonzi,
recalls that Guthrie intervened and, after telling him it was
not open for discussion, left only to reappear shortly after
nearing the stockroom. According to shipping and receiving
clerk Pat Donato, both he and Oravits were located within
hearing range. Bergonzi testified that Guthrie said, ``your
buddy, which he meant buddy by Jim Chieppo, is costing the
company around $20,000 in legal fees. And he says wait till
next contract time and see what happens.'' Bergonzi said thatDonato got into the discussion, asking Guthrie whether hewas referring to the grievance Bergonzi had filed and Guthrie
said, ``the whole thing.'' When Donato and Bergonzi asked
what he meant, and whether he meant the engineering de-
partment, he answered yes. The two employees told Guthrie
that they were separate from engineering and the grievance
shouldn't cost $20,000. Whereupon Guthrie told them how
he tried to get rid of Jim (Chieppo) to get a different person
in to be representative, that Chieppo was basically ruining
the business with all his charges he was filing. Guthrie told
Bergonzi that he was the leader of the Union and that he
could overrule Chieppo's decisions if he wanted to. At the
time of the conversation the Union had filed charges with the
Board. Bergonzi recalled that Guthrie had told him he was
having a hard time with Chieppo a couple of times. Donato,
shipping and receiving clerk for 19 years, corroborates
Bergonzi's account also recalling that Guthrie said, ``these
guys are costing me a ton of money'' and claiming that it
was Chieppo's fault as he was filing charges. Donato asked
Guthrie what he meant by charges, did he mean like when
the engineering unit formed and Guthrie said yes its $20,000
and your contract is coming up and the money has got to
come from somewhere.Respondent did not question Oravits to deny the reportedremarks by Guthrie, which left the employees' credible ac-
counts intact. Guthrie was unable to recall details, but admit-
ted the gist in the comments about the cost incurred because
of the charges and his preference for a different representa-
tive than Chieppo attributed to him. He failed to deny the
employees' versions simply saying he didn't believe he ex-
pressed the opinion he'd rather have a different union rep-
resentative than Chieppo to deal with. He was begrudging,
guarded, and engaged in hair splitting fencing under exam-
ination finally admitting he did harbor concern over the
charge filing over the engineering unit, and admitting only
after prolonged cross-examination that he told employees that
with all the charges Chieppo was filing the money had to
come from somewhere. He couldn't recall his actual words.
In fact, so professedly poor was Chieppo's power of recall
and memory of his very own actions that he astonishingly
could not even recall whether or not he had ever sent a letter
to Bill Foley, director of the Steelworkers Union, to ask to
have Jim Chieppo removed as representative of his employ-
ees or if it was even possible he had done so, adding to the
highly suspicious nature of such testimony the following, ``I
don't recall. I would just like to add a clarification; that if
such a letter was ever written, it would only be written by
Counsel and not by me.'' To the followup question, he re-
sponded,Q. Well did you have your Counsel write a letter toBill Foley....A. Not to my knowledge.''Guthrie displayed an encyclopedia-like wealth of knowledgein a wide range of subjects concerning the operations of a
complex business enterprise, including day-to-day details
concerning specific matters. So it is only natural to expect
that so intelligent a witness would have little problem with
the question before him had he chosen to be forthcoming.
Accordingly, I find his replies to counsel and the court a
grievous lack of candor and do not rely on his only limited 383DAVIS ELECTRIC WALLINGFORD CORP.denialsÐwhich barely even amount to such, of portions inthe employees' testimony, which is therefore altogether cred-
ited.By his remarks to employees I find that Respondentthreatened employees with economic punishment and other
unspecified reprisals unless they relinquished their rights to
seek redress through legitimate legal proceedings for alleged
unlawful conduct against them based upon their union and
the concerted activities including the filing of charges under
the National Labor Relations Act; that Respondent further
disparaged the effectiveness of employees' union representa-
tive, Jim Chieppo, and unlawfully solicited employees to
overrule and replace their union representative, James
Chieppo in violation of Section 8(a)(1) of the Act. Bakers ofParis, 288 NLRB 991, 1008 (1988); and Cooper-Jarrett,Inc., 260 NLRB 1123±1124 (1982).B. Respondent Discharges Robert AugustineAugustine began work for Respondent as a design drafts-man in the Davis engineering department on November 20,
1984, and his last day of work was June 9, 1992.He initiated and was primarily responsible for the Union'scampaign to organize the engineering department employees,
later becoming union chairperson. He got employees to-
gether, meeting them at his home, and called a union rep-
resentative to set up a meeting where he and other engineer-
ing employees signed union authorization cards around July
1, 1991. He also took part in negotiations opposite Guthrie
for a contract on behalf of engineering employees after the
Union was certified during such negotiations on March 3 and
12, and in late March 1992, as well as for a fourth time later
in July. During 1991 and 1992, Augustine complained to Re-
spondent's management via Supervisor David Pepe on a
number of occasions over Respondent's supervisors doingengineering drafting work while nonsupervisory draftsmen
were on layoff; in addition he was outspoken in his criticism
of the Company with other unit employees during the work-
day.Respondent assuredly knew about Augustine's involve-ment in union activities given their prominent nature and the
small compact plant and Guthrie admitting on the stand his
concern that unit chairperson Augustine had spoken ill of
management and the Company to other employees. More-
over, the two participated in contract negotiations on oppo-
site sides.Guthrie manifested animus towards the engineering unit inwhich Augustine was employed since its establishment prin-
cipally due to Augustine's efforts, charging that, as described
by employee Pat Donato without denial, ``those guys are
costing me a ton of money'' and, according to Walter
Bergonzi, also undenied, threatening ``wait until next con-
tract time and see what happens.'' It is remembered that it
was Guthrie who suddenly and without warning notice to the
Union unlawfully laid off the entire engineering employees'
unit barely 6 weeks after the Board certified the Union as
bargaining representative for the unit, Augustine testifying it
was the first time he had ever been laid off by the Company.
Chieppo requested Guthrie include the engineering employ-
ees for negotiating purposes with the production and mainte-
nance employees to no avail and the parties had not yet
reached any agreement concerning them by the time of the
hearing.Upon their return to work January 6, 1992, Augustinelearned that Pepe had performed bargaining unit work from
Cassarino's memorandum, described above, and further
quickly became aware that management had suddenly, as ad-
mitted by Oravits, become more demanding about time spent
on the job, pushing the employees hard and that though de-
nied by Oravits the department was being observed veryclosely by Pepe and Oravits. Augustine and Cassarino sat at
desks near one another. In February, also following the engi-
neering employees return, Guthrie and Oravits ordered
Augustine's desk moved to a point directly opposite the
doorway into Oravits' office supposedly due to three com-
plaints by an engineering employee about alleged abusive
language in Augustine's discussions with Cassarino about the
Company. Supposedly in an effort to shield the complaining
employee from such talk, Respondent moved Augustine. It
developed upon further examination at trial however that the
move resulted in Augustine being located closer to the of-
fended employee than before. Oravits then admitted he knew
about Augustine's union activities and had not moved him so
as to put distance between Augustine and the complaining
employee but rather, as he testified, ``the intent was to move
him away from Vinnie [Cassarino] so that he had no one to
speak with.'' Oravits never spoke to Augustine to resolve the
situation, or to get his version of the events, never heard the
alleged talk himself, did not ask Pepe to talk to Augustine,
admitted the allegations could have been totally false, and
that he was aware the complaining employee had filed an
RD petition, and never explained the reason for the move to
Augustine. Respondent never reprimanded Augustine for not
working or for talking. After the move admittedly designed
to deprive the prounion Augustine of any one to speak with,
Oravits said, the ``problem'' stopped.Respondent laid Augustine off again at noon on April 14,in midday only to have David Pepe call him on April 28 or
29 to return to work Monday, May 4. Around 10 a.m. that
day after Augustine reported to work, Pepe told Augustine
the order had been put on hold and there was no work for
him. To Augustine's understandable distress, Pepe informed
him he, Pepe, and the Company had known on Friday that
the order was delayed, yet no one had called him, that he
had been home all day and no one had tried to reach him.
He testified it was most unusual to be recalled and laid off
on the same day and he was shocked by the treatment. But
there was more ill treatment to come. Respondent recalled
Augustine on May 11 only to lay him off again on June 9,
though Augustine was the only mechanical draftsman left
and even though, in addition, Augustine, who informed Pepe
of this, had not yet finished his project, there being 4 or 5
days work left which Augustine informed Pepe. At trial, Au-
gustine spelled out in detail what the unfinished work en-
tailed and that Pepe told him someone else would do it and
that Augustine had to be out of there that day. Pepe did not
take the stand.Augustine testified he next heard from Respondent by amessage on his answering machine on August 8 from Oravits
about having something for him to do. Between the time of
Respondent's latest layoff of him and the message, Augus-
tine had taken work at Hall Industries, and did not imme-
diately return the call, or reply to a later letter from Oravits
about returning to work on August 17 (G.C. Exh. 47), uncer-
tain as whether he would return to Respondent's employment 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
or continue at Hall's and upset over his treatment. Guthriecalled Augustine on August 11 asking that he resign from his
job. Augustine refused to resign pointing out that he had
been laid off. Guthrie then asked about the possibility of his
returning on August 17 and Augustine, wanting to conclude
the call because a Hall supervisor was standing nearby told
him he didn't think so. He then told Guthrie he'd call Pepe
about coming by to clean out his things. That afternoon, Au-
gustine talked with Pepe after collecting his things, asking
about the task he'd been called back for because he had been
concerned over it being just another short job and he would
have been out the door again. He told Pepe he had a family
to worry about, financial responsibilities and couldn't afford
to be bounced back and forth like a yo-yo on a psychological
roller coaster the company was putting him through, that he
needed a steady job and couldn't deal with the ``bull-shit.''
Rather than offering plausible reasons for Respondent's con-
duct towards Augustine, Pepe agreed, with Augustine saying
it was a lousy way to live, adding he had no control over
the situation. The very same day Respondent tried to deliver
a letter to Augustine, later mailed to him, in which Respond-
ent, over Oravits' signature informed him,I understand that you will not return to work at DavisElectric and plan to continue working at Hall Industries.
Therefore this letter will confirm your discussion with
Sandy Guthrie and we will treat this as a voluntary res-
ignation effective today. (G.C. Exh. 45.)Respondent's own exhibits indicate that it consideredAugustine's work satisfactory or better in most respects, and
its appraisal of him by Pepe stated:Does complete and well-documented work. Machinesgo together well. Good drafting skills. [R. Exh. 1.]Respondent engaged in numerous acts against Augustinewhich foreseeably created intolerable working conditions and
forced him to quit. The Company unlawfully laid him off
with other engineering unit employees on November 20,
Guthrie accusing the engineering unit organized by Augus-
tine of costing him a ton of money due to charge filing and
threatening Augustine's fellow production employees unlaw-
fully due to the engineering unit actions. Respondent admit-
tedly subjected Augustine to greater pressure to work harder
and heightened surveillance on his return from the November
20 layoff and moved his usual work location to a point di-
rectly in front of Vice President Oravits' office as admitted
by the latter to prevent his speaking with any employeeÐan
activity which Guthrie also admitted concerned him, thereby
muzzling Augustine without justification and in highly sus-
picious circumstances, subjected Augustine to a steady suc-
cession of short-term layoffs and recalls callously failing to
notify him not to return for the May 4 work which Respond-
ent knew was ``delayed'' well beforehand, showed contempt
for Augustine's repeated protests because Respondent had
supervisors do bargaining unit work while engineering unit
employees were on layoff, laid Augustine off in mid-stream
of his work project insisting he depart the premises at once
without explanation, and prodded him to resign. Augustine
protested to Pepe finally that he had a family to worry about
and financial responsibilities so that he could not afford to
be bounced back and forth ``like a yo-yo on a psychologicalroller coaster the company was putting me through; that Ineeded a steady job and couldn't deal with the bull-shit.''
Pepe's only answer was that he agreed that it was a lousy
way to live but that he had no control over the situation. He
offered no explanations and made no effort to make Re-
spondent's conduct against Augustine plausible.Given Augustine's prounion activities, Respondent'sknowledge thereof, its demonstrated antiunion animus and
the lack of any justification for its sustained ill-treatment of
Augustine, whose abilities as an employee were satisfactory
if not better, I find that General Counsel has established a
prima facie case that the employee's prounion activity was
a motivating factor in Respondent's actions against Augus-
tine, which forced him to quit. Wright Line, 251 NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455
U.S. 989 (1982). The burden then falls on Respondent to
prove it would have acted against Augustine as to whose
work it had no complaint in a manner forcing him to quit,
and thereby constructively discharging him, even apart from
his prounion activity. This it failed to do arguing only that
the employee had voluntarily quit. Accordingly, I find that
by the conduct cited above, including inter alia starving Au-
gustine out of work by deliberately failing to provide him
with work because of his known prounion activities and sym-
pathies, Respondent constructively discharged him in viola-
tion of Section 8(a)(3) and (1) of the Act. Central Machine& Tool Co., 172 NLRB 1593, 1600 (1968) (discharge ofClinton Alexander); Akron Novelty Mfg. Co., 224 NLRB998, 999 (1976) (discharge of Rebecca Graham).C. Respondent Discriminates Against theEngineeringUnit
The complaint alleges that Respondent removed certainwork from the engineering unit since about February 1, 1992,
and further, since June 1, 1992, removed work from certain
employees in said unit and reassigned it to newly hired em-
ployees because unit employees engaged in protected con-
certed and union activities, thereby violating Section 8(a)(1)
and (3) of the Act. Respondent, it is further alleged, took this
action without affording the Union prior notice or an oppor-
tunity to bargain concerning the action thereby also violating
Section 8(a)(1) and (5) of the Act.The record shows that Respondent did remove engineeringbargaining unit work as alleged. Beginning on February 1,
1992, Nicholas Nicostro submitted numerous bills covering
engineering unit work he performed on the outside for Re-
spondentÐbilling Merritt and approved by Oravits. The rel-
evant bills covered February±23 hours; March±7 hours; April
11±4 hours, April 12±4 hours, April 17±5 hours, June 9±45
hours, June 21 (for work done between June 13 and 14)±11
hours, June 28±9 hours, July 5±11.5 hours, August 30±9
hours, September 13±19 hours, September 20±12 hours, and
September 27±5.5 hours. (G.C. Exhs. 41n±41aa.)Beginning June 23, P. Merola billed Respondent as well,for engineering unit type drafting duties he performed out-
side, June 23 for 29 hours, July 11 for 43 hours, July 27 for
11.5 hours, August 19 for 31.6 hours ($15-per-hour rate
$457), August 31 for 10 hours ($15-per-hour rate $150), Sep-
tember 8 for 27 hours ($15-per-hour rate $405), and Septem-
ber 14 for 5 hours. (G.C. Exhs. 42a±g.)Oravits testified that Respondent began hiring individualsto perform drafting work at the facility in the summer of 385DAVIS ELECTRIC WALLINGFORD CORP.1992 for Merritt, George Angelescu and Alex Purcell, bothof whom worked downstairs and used Davis drafting equip-
ment. He stated he had used Purcell for drafting offsite ear-
lier in May or June 1991 and that the two billed Respondent
on an hourly basis. Oravits is responsible for the work done
by Angelescu and Purcell since he began working at the fa-
cility. The record contains bills by Angelescu for engineering
unit type work as follows: July 20±$800, July 27±$1025, Au-
gust 3, $1050, August 10±$1075 and August 17±$1050.(G.C. Exhs. 43a±e.) Alex Purcell, two quotes by him on May
28, 1991, 29 hours, and June 3, 1991, 10 hours, for which
Purcell billed Respondent in June 12, 1991, $1365, and from
June 2, 1992 on several other dates in June through Decem-
ber 1992 and January though April 1993, on which Purcell
billed Respondent a total of $38,529. The amount Respond-
ent paid to Merola for his drafting work was $2,356.50, that
paid to Angelescu, $5000, and that paid to Nicostro, $2475
or a total of $48,360.50. This record thereby evidences that
Respondent both removed a substantial amount of income
generating work from the engineering unit since February 1,
1992, given the bills of the individuals, and assigned such
work to newly hired employees in said unit, Purcell and
Angelescu, neither of whom was shown to be an independent
contractor under Board law. Capital Parcel Delivery Co.,256 NLRB 302, 302±303 (1981).Respondent's ire due to the engineering unit employeesactivities led it to ignore the Union in its unlawful unilateral
layoff of the engineering unit employees described above, as
well as to engage in a parade of misconduct against its em-
ployees catalogued above, including threats and the discharge
of engineering unit employee Augustine. The time span dur-
ing which it has been demonstrated that Respondent removed
and reassigned work done by engineering unit employees to
others is coextensive with many of the layoff periods of em-
ployees Augustine and Cassarino, April, May, June, July, and
August 1992 even though work was available as established
by the record. Given the activities by the engineering unit
employees, admittedly known and highly resented by Guth-
rie, who threatened employees and unlawfully sought the re-
moval of the Union's representative Chieppo, and further due
to the fact that Respondent has failed to prove by probative
evidence the existence of a valid reason why the work was
removed from the engineering unit employees and reassigned
to newly employed employeesÐOravits simply engaging in
a generalization that they were not fast enoughÐand the
record showing the unit employees were qualified to perform
the work, I conclude that General Counsel has established a
prima facie case that the employees protected concerted and
union activities were motivating factors behind Respondent's
removal and reassignment of work. Respondent therefore as-
sumed the burden of proving that it would have removed and
reassigned the work of its engineering unit employees even
aside from their described activities. Respondent was unable
to do so and I therefore conclude that the complaint allega-
tions in these respects are supported and that Respondent
thereby violated Section 8(a)(1) and (3) of the Act by both
discriminatorily removing and reassigning engineering unit
work during the cited periods. The record clearly supports
the conclusion that unit employees were on layoff during the
regularly repeated work removals and reassignments and that
such actions involved work normally assigned to them or for
which they were qualified to perform and that it was bargain-ing unit work. Respondent failed to establish that its actionhad no injury to unit employees. The exact identification of
employee losses is best reserved for the compliance stage in
these proceedings given the staggered timing of the layoffs
and the lack of present information in the record by which
the losses can be traced to specific individual employees. But
I note in this connection that employee Cassarino in a letter
of resignation dated May 7, 1992, addresses Respondent's re-
call notice for him to work and his refusal to do so as being
based upon the fact that there was no work for him to per-
form anyway, as evidenced by Respondent sending Augus-
tine home due to lack of work that day, May 4, 1992. (G.C.
Exh. 40.) Respondent did not deny that on this occasion, as
well as the other layoffs noted above, there would have been
sufficient work for the engineering unit employees but for
the work removed and reassigned either outside or to newly
hired employees, for which it failed to prove any objective
justification. Also germane is the undenied testimony by Au-
gustine that when he was sent home on June 9, 1992, there
was work remaining on the project to which he was assigned
yet Respondent offered no explanation for its action. These
failures to explain, deny, or offer any persuasive reasons fur-
ther confirm the pretextual nature of the assigned, reasons
and justify making the inference that the actions are
discriminatorily motivated.Respondent admittedly failed and refused to provide theUnion with notice concerning the work removals or the work
reassignments, which directly concern employment condi-
tions and are therefore mandatory subjects of bargaining; in-
stead it argued only that Davis and Merritt were separate en-
tities and therefore Merritt could do as it pleased in such
matters as it had no bargaining obligations towards the
Union. This contention lacks merit given the finding herein
that at all relevant times since its inception Merritt con-
stituted a single employer with Davis in an engineering unit
comprising employees of both. The fact that Respondent
gave Purcell the engineering work before the Union became
the bargaining representative did not privilege the Respond-
ent afterward to continue doing so without according the
Union notice and opportunity to bargain. Adair StandishCorp., supra at fn. 1. Respondent does not even attempt toshow that in any portions of the described conduct, for in-
stance, its dealings with Purcell at times before taking Pur-
cell in-plant or Merola, that it was engaging in any legitimate
solely entrepreneurial decision, was abandoning a line of
business, or ceasing a contractual relationship or making any
other change that significantly altered the scope and direction
of its business by, even if it could be called such, sub-
contracting engineering work to them, such that the decision
and action fell outside the bargaining obligation. See Holmes& Narver, 309 NLRB 142, supra. Further, my finding thatRespondent's actions including that involving Purcell and
Merola were taken for unlawful discriminatory reasons,
``precludes any argument that the decision was exempt from
the bargaining obligations as legitimate entrepreneurial deci-
sion.'' Equitable Resources Energy Co., 307 NLRB 730(1992). Accordingly, I find that by its action Respondent uni-
laterally removed and reassigned engineering unit work
thereby violating Section 8(a)(1) and (5) of the Act. 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
D. Respondent Unilaterally SubcontractsProduction
and Maintenance WorkGeneral Counsel alleges that Respondent subcontractedproduction and maintenance work since about June 1, 1992,
without prior notice to the Union affording the Union an op-
portunity to bargain.Respondent admits that it subcontracted the assembly offour extruders to Tucker Machine Co., three electrical control
panels which it subcontracted to Machinery Electrics, and the
work required in hook-up to the extruders to an unidentified
subcontractor of Merritt to be done at Tucker's plant, Oravits
and Guthrie placing the dates around May or June 1992, and
the bills for the work being dated in June as well. (R. Exhs.
2, 3, 4c, and 5.) Guthrie testified the major reason for doing
so was to see if the costs of Davis' production were competi-
tive with Respondent's competition, that the extruder work
could have been performed by Davis in-house, and admitted
that Respondent did not notify the Union about the sub-
contracting of either the panels or the extruders in advance.
Operations Vice President Oravits testified that Davis had
been making extruders at the Davis facility and the electrical
control panels that go along with them since May 1991 and
the parties stipulated that Davis had been making extruders
prior to this, albeit a different type. Guthrie admitted Re-
spondent's own advertising literature holds out Davis as a
manufacturer of the machinery whose production was sub-
contracted out. (G.C. Exh. 33.)The record further shows that the subcontracted workwould entail several hundreds of man-hours work for the
production and maintenance unit employees had the work
been performed in-house. Even more critically there were nu-
merous unit employees on layoff for substantial periods of
time coextensive with the performance of the work by the
outside contractors, a fact bearing particular further signifi-
cance as noted below. (G.C. Exh. 36.)E. AnalysisI first find that Respondent's conduct is not exempt frombargaining under established authority as ``involving a
change in the scope and direction of the enterprise ... akin

to the decision whether to be in business at all.'' First Na-tional Maintenance Corp. v. NLRB, 452 U.S. 666 (1981).Thus, based principally on cost considerations Respondent
decided to subcontract the extruder work in question and did
not abandon a line of business or cease a contractual obliga-
tion or make any fundamental changes described above. The
action clearly amounted to a removal of unit work and there-
fore was a mandatory subject of bargaining. Holmes &Narver, supra, and Storer Cable TV of Texas, 295 NLRB295, 296 (1989). Respondent's defense that Merritt had no
duty to bargain with the Union because Merritt is a separate
entity has no merit given the finding herein that Merritt and
Davis constitute a single employer and that a single
employerwide unit structure consisting of production/main-
tenance and engineering units is appropriate. Merritt is there-
by bound by the Union/Davis contract restraints. ThorntonHeating Service, supra at 310. Respondent's defense thateven if it constituted a single employer it was privileged to
subcontract the work because it did so under the parties' con-
tract's allowance of such conduct in accordance with past
practice unless production/maintenance employees are onlayoff as to which there was no proof, is doubly faulty forsuch was simply not past practice and there were employees
on layoff as described above during the time of the sub-contracting.The contract grants the company management rights to``include the right to subcontract work in accordance with
past practice.'' (G.C. Exh. 2, p. 4.) Initially, I note that this
is no carte blanche license for any and all subcontracting but
only such action arguably when in accordance with past
practice.Union President Walter Bergonzi testified with the assur-ance borne from his own long experience and that related to
him by past local union presidents concerning the parties'
past practice. The spontaneity and straightforwardness in his
account combined with openness in his demeanor com-
mended the testimony as reliable.He testified the Company has the right to do some sub-contracting out, but only in some instances which he care-
fully listed as being when a special piece can't be made in-
house, a rush job where to not subcontract it would hold up
the line by addressing the rush job; that he would agree to
a subcontract of a rush job also when the unit was busy;
even working overtime and the time involved was small,
maybe a day's worth of work but even then, if employees
were on layoff he'd not agree but rather insist on employees
being called back. Bergonzi, consistent with this, complained
to Guthrie in 1989 when another company known as AFTEC
was doing Davis work and, without referring to any right to
have AFTEC do it because employees were not on layoff,
Guthrie instructed by memo to AFTEC personnel that the
work involved was to be performed by Davis personnel only.
(G.C. Exh. 49.)Even more revealing, on April 8, 1992, when a panel wasneeded quickly and all the unit electricians were busy, the
Company asked Bergonzi not to file a grievance over the
panel work being subcontracted. The Union insisted that
when it agreed to this, that the parties specify it was a ``one-
shot'' deal, and that it couldn't be used as a precedent, and
the Company agreed. (G.C. Exh. 50.) No mention was made
by the Company that it was entitled to do this in accord with
past practice as employees were not on layoff, all electricians
being busy, yet it asked the Union to agree to the action and
not to file a grievanceÐa request that would not be nec-
essary if it believed, as asserted on brief, that it had the
unimpaired right to subcontract in any case so long as em-
ployees were not on layoff. Respondent's effort to show such
a past practice merely because the Union had grieved when
Respondent subcontracted work during layoffs and won
them, is in no way determinative that Respondent could sub-
contract unit work at any other time, and the Union is not
shown to have ever agreed to such an important concession.
Pat Donato worked for Respondent 19 years and testified as
a past union president, vice president, shop steward, and was
chair of the negotiating committee during contracts. He testi-
fied in corroboration of Bergonzi's account; namely, that if
the plant force was working full time, when the Company
asked to subcontract, or at overtime, and it was a large frame
or not buildable in the shop, the Union would agree to the
work being contracted out. He recalled that the Union filed
a grievance, answered by Respondent over subcontracting
parts that normally are made in the plant, plus the fact there
were employees laid off at the time. (G.C. Exh. 48.) While 387DAVIS ELECTRIC WALLINGFORD CORP.being cross-examined by Respondent's counsel, who askedwhether it wasn't true that past practice was the Company
does not contract out work which can be done in-house while
people are on layoff and he answered no, the past practice
and layoff are two different things. When asked why he
would reference layoff when writing the grievance, Donato
said, you put down the facts of the grievance. Donato testi-
fied the Union never notified the Company it was all right
to subcontract work of any kind so long as all the men were
working; and in fact communicated to Respondent in connec-
tion with a 1988 grievance that ``[being laid off] had nothing
really to do with the subcontracting.'' Union Staff Represent-
ative and District Director Chieppo testified it was the
Union's view that the settlement of the grievance (G.C. Exh.
3) was not based upon the fact that unit employees were on
a reduced workweek, or on layoff but rather that it was unit
work which unit employees were entitled to perform whether
on layoff or notÐa view far more in accord with lifelikeness
than the view Respondent could always subcontract if em-
ployees were merely ``working'' at the time.I find the evidence on this defense of Respondent insuffi-cient to support any unconditional contract right rooted in
past practice enabling Respondent to subcontract this work
without notice to the Union affording it an opportunity to
bargain, and further that even under its discredited theory
employees were on layoff during the subcontracting. Accord-
ingly, I find Respondent unilaterally subcontracted bargaining
unit work thereby violating Section 8(a)(5) and (1) of the
Act.F. The Union's Request for InformationOn August 25 and 26, 1992, the Union sent Respondentletters requesting information concerning Merritt's employ-
ees' pay, benefits, and other working conditions; the second
letter sought information concerning the contracting out of
extruders by Merritt described above. (G.C. Exhs. 15, 11.)
Guthrie denied both requests. (G.C. Exhs. 16, 12.) The
Union sought the information described in the first letter as
part of its request to enter into negotiations and in the second
letter to prepare for Bergonzi's grievance concerning the sub-
contracting of extruders. Guthrie based his denials of theUnion's request on Respondent's contention that Davis and
Merritt were separate companies so that Merritt had no bar-
gaining obligation running to Merritt employees or its sub-
contracting decisions.G. AnalysisAs has been noted:It is well settled that an employer has a statutory ob-ligation to provide, on request, relevant information the
union needs for the proper performance of its duties as
a collective-bargaining representative. NLRB v. TruittMfg., Co., 351 U.S. 149, 152 (1956); NLRB v. Acme In-dustrial Co., 385 U.S. 432, 435-436 (1967); DetroitEdison Co. v. NLRB, 440 U.S. 301 (1979).Where the union's request is for information pertain-ing to employees in the bargaining unit which goes to
the core of the employer-employee relationship, that in-
formation is presumptively relevant. However, where a
union has requested information with respect to matters
occurring outside the bargaining unit, the burden is onthe union to demonstrate that the information is rel-evant. Pfizer, Inc., 268 NLRB 916 (1984), enfd. 736F.2d 887 (7th Cir. 1985); Ohio Power Co., 216 NLRB987 (1975), enfd. mem. 531 F.2d 1381 (6th Cir. 1976).
In either situation, the standard for relevancy is the
same: ``a liberal discovery-type standard.'' Acme Indus-trial, 385 U.S. at 437.The Board has held that where, as here, the re-quested information concerns the existence of an alter
ego operation, it is not presumptively relevant and the
Union has the burden of establishing its relevancy.
Proctor Mechanical Corp., 279 NLRB 201 (1986);Pence Construction Co., 281 NLRB 322 (1986). To sat-isfy this burden, the Union ``must show that it had a
reasonable belief that enough facts existed to give rise
to a reasonable belief that the two companies were in
legal contemplation a single employer.'' Walter N.Yoder & Sons, Inc. v. NLRB, 754 F.2d 531, 536 (4thCir. 1985), enfg. 270 NLRB 652 (1984). KnapptonMaritime Corporation, 292 NLRB 236±239.The facts recited above in the body of this decision to sup-port the finding that Davis and Merritt constituted a single
employer include many matters openly broadcasted and of
common knowledge to employees, local union officers, and
the Union, and are not denied by Respondent. Such informa-
tion alone supports the conclusion that the Union ``had a rea-
sonable belief that enough facts existed to give rise to a rea-
sonable belief that the two companies were in legal con-
templation a single employer.'' Thus the facts known to the
Union concerning interrelation of operations, common con-
trol of labor relations, common location, common immediate
supervision, and management interchange; and the fact that
Respondent held itself out to the public in its advertising vir-
tually as one company with the same address and phone
number and receptionist, as well as holding itself out to em-
ployees as one company in its communications with them,
establish beyond dispute such reasonable belief. The informa-
tion sought is clearly the type which goes to the core of the
employer-employee relationship, the information covering
employment conditions of Merritt employees and its admitted
subcontracting of extrudersÐthe latter needed to enable the
Union to pursue a grievance over same. Such information, I
find, is relevant and necessary to the Union's proper per-
formance of its duties as a collective-bargaining representa-
tive. I therefore conclude that Respondent's refusal to furnish
such information violated Section 8(a)(5) and (1) of the Act.CONCLUSIONSOF
LAW1. Davis Electric Wallingford Corporation and Merritt Ex-truder Corporation (Respondent) constitute a single employer
within the meaning of the Act.2. The following employees of Respondent constitute sepa-rate appropriate units for the purpose of collective bargaining
within the meaning of Section 9(b) of the Act:All production and maintenance employees employedby Respondent at its Wallingford, Connecticut facility,
excluding all office clerical employees, salesmen, pro-
fessional employees, engineers, designers, draftsmen,
plant managers, foremen and assistant foremen, guards
and supervisors as defined in the Act. 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.All full-time and regular part-time drafters,drafter/designers and engineering clerks employed by
Respondent at the Wallingford, Connecticut location,
excluding all office clerical employees, and all profes-
sional employees, guards and supervisors as defined in
the Act, and all other employees.3. At all times material herein, the Union has been andcontinues to be the long-established certified and recognized
exclusive collective-bargaining representative for employees
in the production and maintenance unit, and, since October
7, 1991, has been and continues to be the certified exclusive
collective-bargaining representative for employees in the en-
gineering unit based on Section 9(a) of the Act.4. By threatening employees with unspecified reprisals be-cause of the Union's representative activities on behalf of
employees, and because the Union filed unfair labor practice
charges with the Board; by disparaging the effectiveness of
union representatives; and by soliciting employees to replace
their union representatives, Respondent violated Sections
8(a)(1) and 2(6) and (7) of the Act.5. By unilaterally laying off engineering unit employeesRobert Augustine, Vincent Cassarino, Coleen Darmofalski,
Robert Banker, and William Kolendo on November 20,
1991, Respondent violated Section 8(a)(1) and (5) of the Act.6. By removing work from the engineering unit since Feb-ruary 1, 1992; and, by removing work from certain engineer-
ing unit employees since June 1, 1992, and reassigning it to
other newly hired employees in the engineering unit because
of employees protected concerted and union activities in
order to discourage said activities, and without according the
Union notice or an opportunity to bargain concerning its ac-
tions, Respondent violated Section 8(a)(1), (3), and (5) of the
Act.7. By discharging engineering unit employee Robert Au-gustine on August 11, 1992, because of his protected con-
certed and union activities, Respondent violated Section
8(a)(1) and (3) of the Act.8. By subcontracting work previously performed by em-ployees in the production and maintenance unit since June
1992, without according the Union notice or an opportunity
to bargain concerning its action. Respondent violated Section
8(a)(1) and (5) of the Act.9. By refusing the Union's letter requests dated August 25and 26, 1992, for information necessary and relevant to the
Union's representative duties towards unit employees, Re-
spondent violated Section 8(a)(1) and (5) of the Act.10. The aforesaid violations of the Act are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.REMEDYRespondent has violated the Act inter alia: (1) bydiscriminatorily discharging Robert Augustine on August 11,
1992, (2) by laying off the engineering employees identified
above on November 20, 1991, without notice to the Union
or bargaining, (3) by unilaterally and discriminatorily remov-
ing and reassigning engineering unit work without notice to
the Union or bargaining, and (4) by unilaterally subcontract-
ing production and maintenance work without bargaining.1. Respondent must offer Augustine reinstatement andmake him whole for any loss of earnings and other benefitshe suffered, computed on a quarterly basis from the date ofhis discharge to the date of a proper offer of reinstatement
less any net earnings as prescribed in F.W. Woolworth Co
.,90 NLRB 289 (1950), plus interest as computed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).2. Respondent must offer reinstatement and backpay com-puted in a similar manner to the engineering unit employees
it unlawfully laid off on November 20, 1991, identified
above in the conclusion of law section of this decision, such
make-whole remedy being warranted. Adair Standish Corp.,292 NLRB 890 (1989), and cases cited therein.3. Respondent must also cease removing and reassigningengineering unit work without prior notice to the Union and
upon request bargaining thereto or for unlawfully discrimina-
tory reasons under the Act; rescind such actions by it which
occurred beginning February 1, 1992, and June 1, 1992, to
the present, restore the status quo ante of engineering unit
work assignments to that in existence prior to February and
June 1992 the respective periods identified herein, and make
whole all employees for any losses which they may have in-
curred as a result of the discrimination against them, such
losses with interest, to be computed in the manner described
hereinabove in subparagraph 1.4. Respondent must cease subcontracting extruders, panels,and other work previously performed by its production and
maintenance unit employees without notice and, on request,bargaining with the Union, restore to said employees such
work subcontracted since June 1992, and make whole em-
ployees for all losses incurred by them as a result of such
unlawful action against them from June 1992 to the present
with interest as computed in the manner described above. It
does not appear from the record, or does Respondent contend
that such restoration to the status quo ante remedy would
threaten Respondent's continued viability or be unduly bur-
densome. Mountaineer Petroleum, 301 NLRB 801, 802(1990).Respondent has further violated the Act by unlawfully re-fusing to furnish the Union with certain information, and by
threatening employees because they engaged in protected
concerted and union activities so that Respondent must be
ordered to take affirmative action designed to effectuate the
policies of the Act.On the findings of fact and conclusions of law and on theentire record I issue the following recommended2ORDERThe Respondent, Davis Electric Wallingford Corporation,Merritt Extruder Corporation, of Wallingford, Connecticut,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Threatening employees with unspecified reprisals be-cause of the Union's representative activities on behalf of the
employees, and because the Union filed unfair labor practice
charges with the Board. 389DAVIS ELECTRIC WALLINGFORD CORP.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) Disparaging the effectiveness of union representativesand soliciting employees to replace their union representa-
tives.(c) Threatening employees with economic punishment be-cause unfair labor practice charges are filed with the Board.(d) Forcing Robert Augustine, or any employee, to quitemployment with Respondent by subjecting the employee to
intolerable working conditions thereby constructively dis-
charging the employee because of the employee's protected
concerted and union activity.(e) Laying off the engineering unit employees without ac-cording the Union prior notice and, on request, bargaining
with the Union over the subject.(f) Removing and reassigning engineering unit work fromemployees due to their protected concerted and union activi-
ties or without according prior notice and, on request, bar-
gaining with the Union regarding such changes in work and
assignments.(g) Subcontracting the work required in the manufacture ofextruders and panels previously performed by employees in
the production and maintenance unit outside the bargaining
unit without prior notice to the Union and, on request, by the
Union bargaining over the subject.(h) Failing and refusing to furnish the Union with informa-tion relevant to the Union's representational duties towards
unit employees as set forth in the Union's August 25 and 26,
1992 letters requesting such information.(i) In any other manner restraining or coercing employeesin the exercise of their rights as guaranteed by Section 7 of
the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Robert Augustine discharged on August 11,1992, both individually and as a member in the engineering
unit discriminated against together with Vincent Cassarino,
Coleen Darmofalski, Robert Banker, and William Kolendo,
immediate and full reinstatement to their jobs or, if such jobs
no longer exist, to a substantially equivalent position without
prejudice to their seniority or any other rights and privileges
previously enjoyed and make them whole for any loss of
earnings and any other benefits suffered as a result of the
discrimination against them including losses arising from Re-
spondent's unlawful unilateral actions affecting them on No-
vember 20, 1991, and since February 1, and June 1, 1992,
and in the matter of Robert Augustine from those dates as
well as from August 11, 1992, the date he was discharged,
in the manner set forth in the remedy section of this deci-
sion.(b) Rescind the unlawful work removal and reassignmentdecisions affecting engineering unit employees and restore
the status quo ante to that existing prior to February 1992
regarding work removal, and June 1992 regarding work re-
assignments.(c) Rescind the decision to subcontract extruders and pan-els manufacture and assembly work previously performed by
production and maintenance unit employees and restore such
work to unit employees.(d) Make whole the production and maintenance employ-ees for any loss in wages or other benefits they incurred as
a result of the unilateral subcontracting of their bargaining
unit work in the manner set forth in the remedy section in
this decision.(e) Notify United Steelworkers of America, AFL±CIO aslegally required of decisions to change the wages, hours,
terms, and employment conditions of bargaining unit em-
ployees, including by work removal, reassignment of work,
layoff, discharge, and subcontracting or other means, and af-
ford it, on request, adequate opportunity to bargain concern-
ing such decisions and their effect on bargaining unit em-
ployees in the described units:All production and maintenance employees employedby Respondent at its Wallingford, Connecticut facility,
excluding all office clerical employees, salesmen, pro-
fessional employees, engineers, designers, draftsmen,
plant managers, foremen and assistant foremen, guards
and supervisors as defined in the Act.All full-time and regular part-time drafters,drafter/designers and engineering clerks employed by
Respondent at the Wallingford, Connecticut location,
excluding all office clerical employees, and all profes-
sional employees, guards and supervisors as defined in
the Act, and all other employees.(f) Provide the Union with the written information re-quested by it on August 25 and 26, 1992.(g) Preserve and, on request make available to the Boardor its agents for examination and copying all payroll records,
social security payment records, timecards, personnel records
and reports and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(h) Post at its Wallingford, Connecticut place of businesscopies of the attached notice marked ``Appendix.''3Copiesof the notice, on forms provided by the Regional Director for
Region 34, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places, including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(i) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
threaten employees with unspecified actionagainst them because of their support for the United Steel-
workers of America, AFL±CIO.WEWILLNOT
threaten employees with economic penaltiesbecause unfair labor practice charges are filed with the Na-
tional Labor Relations Board on their behalf.WEWILLNOT
belittle or disparage our employees' unionrepresentatives and ask employees to replace them.WEWILLNOT
discriminate against our employees becauseof their activities on behalf of the United Steelworkers of
America, AFL±CIO or any other labor organization by dis-
charging any employee, laying them off, removing their
work, reassigning their work, or by any other adverse action
with respect to their wages, hours of employment, or other
terms and conditions of employment.WEWILLNOT
subcontract, remove, or reassign any workpreviously performed by our employees in the units de-scribed below, or make any other changes in employees
wages, hours, or working conditions without affording the
Union prior notice and an opportunity to bargain concerning
such action.WEWILL
offer Robert Augustine, Vincent Cassarino,Coleen Darmofalski, Robert Banker, and William Kolendoimmediate and full reinstatement to their jobs or, if such jobsno longer exist, to a substantially equivalent position without
prejudice to their seniority or any other rights and privileges
previously enjoyed, and make them whole for any loss of
earnings and any other benefits suffered as a result of the un-
lawful action against them including their unilateral layoffs,
the engineering work removal and reassignments and the dis-
charge of Robert Augustine.WEWILL
provide the Union with information relevant andnecessary to its representative duties towards employees in
the following collective-bargaining units as requested by it
on August 25 and 26, 1992:All production and maintenance employees employedby Respondent at its Wallingford, Connecticut facility,
excluding all office clerical employees, salesmen, pro-
fessional employees, engineers, designers, draftsmen,
plant managers, foremen and assistant foremen, guards
and supervisors as defined in the Act.All full-time and regular part-time drafters, drafter/designers and engineering clerks employed by Respond-
ent at the Wallingford, Connecticut location, excluding
all office clerical employees, and all professional em-
ployees, guards and supervisors as defined in the Act,
and all other employees.DAVISELECTRICWALLINGFORDCORPORA-TION, ANDMERRITTEXTRUDERCORPORATION